Citation Nr: 0200810	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  99-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a right femur fracture with right hip 
disability and arthritis, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected arthritis of the right knee, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for service-
connected arthritis of the lumbar spine, currently rated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which granted an increased 
disability rating, 10 percent, for the veteran's service-
connected residuals of a right femur fracture with right hip 
disability and arthritis.  The veteran disagreed with the 
assigned rating.  This appeal followed.  

In August 2001, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

A July 2001 RO rating decision confirmed and continued 
affirmed previously assigned 10 percent disability ratings 
for the veteran's service-connected arthritis of the right 
knee and arthritis of the lumbar spine.  The veteran filed a 
Notice of Disagreement later in July 2001.  These two issues 
have been listed on the first page of the Board's decision 
and will be discussed in the remand portion of this decision.

At the August 2001 Travel Board hearing, the veteran 
presented oral statements which indicate that he desires to 
reopen his previously denied claim of service connection for 
a left knee disability.  As this issue is not properly before 
the Board, it is referred to the RO for appropriate action.


FINDING OF FACT

The residuals of the veteran's fractured right femur are 
characterized by moderate disability of the right hip with 
asymmetric leg lengths, recurrent thigh and hip pain and 
radiographic evidence of degenerative changes and narrowing 
of the hip joint space.


CONCLUSION OF LAW

The criteria for 20 percent rating for residuals of fractured 
right femur with hip disability and arthritis have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.3, 
4.71a, Diagnostic Code 5255 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected residuals of a right femur fracture with 
right hip disability and arthritis, currently rated as 10 
percent disabling.

The veteran seeks an increased evaluation for his service-
connected residuals of a right femur fracture with associated 
right hip disability and arthritis.  In essence, he contends 
that symptomatology associated with this disability is more 
severe than is contemplated by the currently assigned 10 
percent disability rating. 

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.


Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.
   
Specific schedular criteria

The veteran's service-connected residuals of right femur 
fracture with hip disability and arthritis are currently 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 [impairment of the femur].

Under Diagnostic Code 5255, disability due to malunion of the 
femur with slight knee or hip disability warrants a 10 
percent rating.  A 20 percent rating is warranted where there 
is malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted where there is 
malunion of the femur with marked knee or hip disability.  
Diagnostic Code 5255 also provides for a 60 percent rating 
where the evidence demonstrates impairment due to fracture of 
the surgical neck of the femur with false joint.  A 60 
percent rating may also be assigned for nonunion of the 
femur, without loose motion and with weightbearing preserved 
with the aid of a supportive brace.  An 80 percent rating is 
warranted for fracture of the shaft or anatomical neck of the 
femur with nonunion, with loose motion (spiral or oblique 
fracture).

Words such as "moderate" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6 (2001).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  See 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.6 
(2001).
 
Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records show that in March 1971 
he sustained a closed fracture of his right femur at the mid-
shaft after an accidental fall from a guard tower.  There was 
no artery or nerve involvement.  The fracture was stabilized 
by June 1971 with good alignment of the femur.  In July 1971, 
he was started on active range of motion and by September 
1971 he had full weight bearing without support.  

By rating action of May 1972, the veteran was granted service 
connection for a closed fracture of the right femur; a 
20 percent disability rating was assigned.  Correspondence 
from the RO dated in November 1972 shows that his 
compensation payments were terminated due to his failure to 
appear for a VA examination to evaluate the status of his 
service-connected disability.  In July 1977, the veteran 
contacted VA and requested an increased disability rating.  
By rating decision of September 1977 a noncompensable 
evaluation was assigned.

A VA physical examination of the veteran was completed in 
January 1997.  He complained of pain, weakness and stiffness 
in his right leg; he stated that his symptoms were becoming 
worse.  The examiner specifically noted that the veteran's 
disability did not involve any joints.  The diagnosis was 
service connected right femur with chronic pain.

The veteran filed a claim for an increased disability rating 
in December 1997.  
In March 1998, the veteran was granted a 10 percent rating 
for right femur fracture residuals.  This appeal followed.  

VA medical outpatient treatment reports for the period from 
1997 to 2001 show that his primary orthopedic complaints were 
related to low back pain and right knee pain and instability.  
By rating action of December 1998, service connection was 
granted for arthritis of the right knee and lumbar spine as 
secondary to, but separate from, his service-connected right 
femur fracture residuals.  [The Board notes in passing that 
those two issues will be addressed below.]  The Board has 
identified complaints and clinical findings specific to the 
right femur.  

A VA treatment report in May 1997 shows that the veteran 
presented with complaints of right leg pain.  Examination at 
the time revealed no muscle spasm but the examiner noted a 
questionable bony overgrowth at the site of the old fracture.  
He was prescribed Robaxin.  At the time, his right hip and 
knee were regarded as normal.

A July 1997 outpatient treatment report shows complaints of 
sharp, shooting pains in his right leg which began one year 
earlier and were associated with the veteran's history of 
right femur fracture.  According to the veteran, his right 
leg pain was partially relieved with muscle relaxants but his 
right leg hurt all the time and was made worse by sitting for 
extended periods of time or working too much.  He also 
reported that his right leg pain interfered with his sleep.  
He was assessed with residuals from an old injury to his 
right thigh with fracture femur causing him pain.  Records in 
November and December 1997 show treatment for identical 
complaints.  

A January 1998 X-ray examination of the veteran's right femur 
revealed, in pertinent part, thinning of his articular 
cartilage at the hip joint with marginal sclerosis at the 
superior acetabulum.  There was an old healed fracture of the 
proximal mid shaft of the femur with slight anterolateral 
angulation between the fragments.  The radiologist deemed the 
healing to have been complete and the remodeling to have been 
advanced.  The relevant impression was osteoarthritis of the 
right hip with healed, remodeling fracture of the right 
femoral shaft.

An April 1998 outpatient treatment report shows that the 
veteran complained of right leg pain which only bothered him 
at night and which interfered with his sleep.  Limitation of 
flexion was noted, but there was no swelling, redness, or 
tenderness to palpation of the right femur.  The assessment 
was degenerative joint disease and he was prescribed Flexeril 
(replacing Robaxin) for spasm and a heating pad and analgesic 
balm on his right femur to be applied as needed for his pain.  

VA examination of July 1998 showed that no constitutional 
symptoms of bone disease or osteomyelitis related to the 
veteran's history of right femur fracture were found.  No 
deformity of the right leg was noted, though it was longer 
than the left, measuring 101 centimeters as compared to 100 
centimeters on the left.  The right quadriceps and 
gastrocnemius was also smaller as compared to the left.  No 
ankylosis, malunion, nonunion, loose motion or false joint 
was observed.  His gait was with a slight limp on the left 
side.  Range of motion of his right hip was normal.  Other 
complaints and symptoms associated with his right knee and 
low back disabilities included pain on standing and sitting, 
a prior history of using a cane and brace, and limitation of 
motion of the right knee.  

In a December 1998 addendum to the examination, it was noted 
that pertinent X-rays revealed an old, healed fracture of the 
right femoral shaft and osteoarthritis of the right hip.  [In 
the addendum, the examiner also provided an opinion linking 
osteoarthritis found on X-ray of the veteran's right knee and 
lumbar spine as being secondary to his right femur fracture 
residuals, thus establishing the basis for the allowance of 
service connection for those two disabilities.]  

Social Security Administration (SSA) records associated with 
the veteran's claims file show that the SSA determined that 
he was disabled for purposes of entitlement of SSA disability 
benefits primarily due to osteoarthrosis and allied disorders 
of his right knee.  The SSA noted the veteran's history of a 
right femur fracture in the region of his upper thigh which 
was now healed.  In its determination, the SSA cited a 
private medical examination conducted in August 1998 by Dr. 
J., in which an X-ray study revealed right hip irregularities 
and joint space loss in the right acetabulum, indicative of 
moderate degenerative joint disease of the right hip.  Severe 
osteoarthritis of the right knee was also observed.  In his 
subjective complaints, the veteran reported that he was 
unable to stand or walk on his right leg for extended periods 
of time.  He also stated that his right leg pain was located 
in his right femur and that it prevented him from sleeping at 
night as he had to rise out of bed and sleep in a chair.  He 
used prescription medication which gave him some degree of 
relief from his pain for approximately 10 hours per day.  He 
also reported that he wore a brace for his right knee.  He 
was observed to walk with a limp.  Physical examination in 
August 1998 shows that he had full range of motion of both 
hip joints.  His lumbar spine and knees were problematic 
during the examination, with limitation of motion of both and 
crepitation of the both knees noted.  The pertinent 
diagnostic impressions were old fracture of the right hip and 
chronic pain and osteoarthritis of the right hip and right 
knee.  In his commentary, Dr. J. made the following remarks:

"Despite the old fracture to the right femur 
some twenty-eight years ago, the patient was able 
to work in a factory for ten years until 1996.  
What I am concerned more about is the chronic 
pain being experienced in the right leg.  Today's 
physical examination and diagnostic studies give 
strong support to the development of traumatic 
osteoarthritis.

With these thoughts in mind, the patient 
maintained the ability to sit for five to six 
hours of an eight hour day.  He maintains the 
ability to stand and walk for three to four hours 
of an eight hour work day."
  
In the report of a November 1998 psychiatric consultation, it 
was incidentally noted that the veteran complained of 
arthritic pain in his hip joint which usually occurred during 
the autumn and winter months.

A January 1999 outpatient treatment report shows that the 
veteran complained of achiness of his right thigh and hip 
down to the knee which was sometimes painful.  He also 
complained of feeling stiff in his right leg if he was seated 
for an extended period.  He also reported having occasional 
instability of his right leg and that he was not employed 
because he was unable to stand long enough to keep any job.  
Physical examination revealed that he had complete and 
unrestricted range of movement of his right hip but 
experienced limitation of flexion of his right knee.  The 
examiner noted that there was a "hard, bony feel on the 
upper outer aspect of the (veteran's) right thigh, which has 
been noted before."  The rest of the examination was 
unremarkable.  The assessment was right thigh and leg pain 
which was residual of his service-connected disability.  In 
his commentary, the examiner presented the following remarks:

 "In view of the chronicity of the pain, which 
is many years now, it is likely that (the 
veteran) will probably never be completely 
relieved and will have to live with it."

An August 1999 VA treatment report shows that the veteran 
complained of pain in his right leg which extended from his 
hip to his knee.  He also reported that he experienced 
interference with employment and problems sitting or standing 
for extended periods of time due to symptomatology related to 
his service-connected disabilities of his right knee, right 
femur fracture residuals and lumbar spine.  At the time, he 
was using Salsalate medication which gave some relief of his 
pain.  He stated that he was able to walk a distance of half 
a block before his right leg symptoms bothered him and the 
after climbing three or four steps his right leg would 
tighten up.    

Examination of his gait revealed a slight limp to his left.  
He reported that he used a cane but the examiner observed 
that the veteran ambulated very well without one.  
Measurement of his right quadriceps was 45 as compared to 46 
on the left.  Measurement of his right gastrocnemius was 35 
as compared to 36 on the left.  He complained of pain at his 
anterior femur during straight leg raising.  Range of motion 
testing of the right hip shows flexion to 110 degrees, 
internal rotation to 29 degrees, external rotation to 35 
degrees, and abduction to 49 degrees.  By comparison, his 
left hip was without pain and displayed flexion to 110 
degrees, internal rotation to 50 degrees, external rotation 
to 56 degrees, and abduction to 50 degrees.  He was able to 
stand on one foot (his right).   No effusion, spasm, muscle 
atrophy or deformity was observed.  The veteran used a right 
knee brace and a cane on occasion.

On neurological testing, the veteran did not present any 
problems dressing or undressing.  Romberg test was negative.  
He was able to stand on one foot with slight difficulty 
standing on his right foot and was able to walk on his toes 
and heels.  Deep tendon reflexes were 2+ and sensation to 
pain, vibration and position were present bilaterally.  The 
relevant diagnoses were osteoarthritis of the right hip, 
osteoarthritis of the lumbar spine and osteoarthritis of the 
right knee.  The examiner remarked that the effect of the 
disabilities on the veteran's ability to work warranted 
referral to VA vocational rehabilitation as these 
disabilities did not warrant unemployability.  

X-ray study of the veteran's right femur in August 1999 
revealed an old healed deformity of the right femoral shaft.  
A small subacute process could not be completely excluded at 
the time, but no definite abscess indicative of a 
bacteriological bone infection, osteomyelitis or any other 
abnormalities were identified in the X-ray images.  X-rays of 
the right hip revealed minimal degenerative changes of the 
right hip in the margins of the greater trochanter with 
narrowing of the hip joint space with some sclerosis about 
the acetabular rim.  The femoral head was smooth, well-
rounded and well-seated in the acetabulum with some 
degenerative buttressing at the articulating margins.

A VA Agent Orange examination conducted in September 2000 
incidentally noted that the veteran complained of right leg 
pain associated with his history of right femur fracture and 
that there was a bony deformity of his right femur and 
asymmetric leg lengths, right being shorter than the left.  

The report of a December 2000 VA examination shows the 
veteran's orthopedic complaints were directed primarily 
towards his low back and right knee, for which he wore a 
supportive brace for the latter disability.  The examiners 
reported that they had reviewed the veteran's claims file and 
medical history.  Physical examination revealed no swelling 
or redness of his right femur.  There was a bony feel on the 
upper aspect of his right thigh.  He walked with a slight 
limp on the left.  No ankylosis was present.  Range of motion 
of his hip on flexion was 110 degrees on the right and 115 on 
the left.  Extension on the right was to 10 degrees and 20 
degrees on the left with pain on extension on both sides.  
Hip adduction was to 20 degrees, bilaterally, with complaints 
of pain on the right side.  Hip abduction was to 30 degrees 
on the right and to 15 degrees on the left with complaints of 
pain on the right side.  External rotation was to 40 degrees 
on the right with pain and 50 degrees on the left.  Internal 
rotation was to 22 degrees on the right with complaints of 
pain and to 30 degrees on the left.  X-rays of the right 
femur revealed a healed proximal mid shaft femoral fracture 
and what appeared to be medial angulation of the femur distal 
to the fracture.  The X-ray views suggested significant 
shortening of the femur by approximately 1 - 2 centimeters.  
X-rays of the right hip showed normal rotational motion but 
also narrowing of the joint space of the weight-bearing 
surface.  Full range of right hip motion was still present.  
There was some bony sclerosis of the acetabulum but the 
configuration of the acetabulum and femoral head were 
maintained and normally mineralized.  

VA outpatient treatment reports show that in April 2001 the 
veteran was treated for complaints of pain and muscle spasm 
in his right leg and hip which was an ongoing problem that 
was usually relieved by Ibuprofen.  At the time of treatment 
he wore a knee brace for his right knee.  He walked with a 
limp and pain was reproducible with movement, with limitation 
of motion secondary to pain.  The assessment was right leg 
pain and he was prescribed medication for his symptoms.  

At an RO hearing before the undersigned traveling Board 
Member in August 2001, the veteran testified that his right 
leg pain often occurred at night and interrupted his sleep.  
He needed to rise from bed, sit in a chair and prop his right 
leg up and take medication to help relieve the pain.  He also 
presented testimony indicating that he experienced 
instability  and weakness of his right knee.  He wore a brace 
at the hearing which he reportedly used to support his right 
knee and femur.  He also reported that he experienced a 
popping sensation in his right hip and that there was a 
"knot" on his femur.   He stated that his Ibuprofen 
medication helped relieve his hip joint pain but that it 
would still occasionally have flare ups of his symptoms.  

Analysis

Initial matter - duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) and its implementing 
regulations became effective.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620 (August 29, 
2001).  The VCAA is applicable to all claims filed on or 
after its the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  

In this case, the veteran's claims are not final and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the record demonstrates that the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought.  The veteran has been 
amply informed of the requirements of law, most recently in 
a June 2001 Supplemental Statement of the Case which 
specifically apprised him of the pertinent provisions of the 
VCAA.  The Board concludes that the discussions in the 
Statement of the Case, Supplemental Statement of the Case 
and the RO's letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, such that there 
has been compliance with VA's notification requirements 
under the VCAA.  

The VCAA further provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.    

In this case, the evidence of record includes the veteran's 
medical records, reports of VA examinations and statements by 
the veteran and his representative, including the transcript 
of the August 2001 Travel Board hearing.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  The Board notes in this connection that during his 
August 2001 hearing, the veteran reported that there were 
some pertinent medical treatment records at the VA Outpatient 
Treatment Clinic in Chattanooga, Tennessee.  The Board has 
reviewed the record and notes that these identified records 
have been duly obtained and associated with the claims 
folder.

The veteran has been accorded opportunity to present evidence 
and argument in support of his claim, including presenting 
his testimony at the August 2001 personal hearing.

The Board finds that the record as it stands is complete and 
adequate for appellate review.  A remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (l99l) [strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with VA's duty to 
notify and to assist mandated by the VCAA and its 
implementing regulations.

Discussion

i.  Schedular rating

The veteran's service-connected right femur fracture 
residuals, which are currently described as including a hip 
disability/arthritis, are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
[impairment of femur].  As discussed above, a 10 percent 
disability rating is consistent with slight knee or hip 
disability; a 20 percent rating with moderate knee or hip 
disability; and a 30 percent rating for marked knee or hip 
disability.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has been further held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, it is clear from the medical history that the 
service-connected disability is, in fact, fracture residuals 
of the femur.  This aligns perfectly with Diagnostic Code 
5255.  Moreover, the femur fracture residuals are to be rated 
on hip disability, which is present in this case.  The Board 
observes that other potentially applicable diagnostic codes 
with scrutiny upon limitation of motion would not result in a 
higher disability rating.  In addition, the veteran's right 
hip has not been reported to be ankylosed or subject to flail 
joint, thus precluding application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250 and 5254.

Accordingly, the Board finds that the veteran's disability is 
most appropriately rated under Diagnostic Code 5255.  The 
veteran and his representative have not suggested any other 
diagnostic code. 

Although Diagnostic Code 5255 contemplates both knee and hip 
disability related to impairment of the femur, the veteran's 
right knee arthritis is a separately-rated disability from 
the right femoral fracture residuals currently being 
discussed.  To apply the symptoms relating to the right knee 
in the adjudication of the current claim would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2001).  Therefore, 
symptomatology pertaining to the veteran's right knee may not 
be considered when adjudicating the issue of entitlement to 
an increased rating for right femoral fracture residuals.  
The Board's analysis will thus focus only on those disabling 
symptoms directly associated with the veteran's right hip and 
right femur, which have been described in the factual 
background section above.

The veteran is presently assigned a 10 percent disability 
evaluation under Diagnostic Code 5255.  His disability is 
therefore contemplated to approximate symptoms of malunion of 
the femur with mild hip disability.  In order for a 
20 percent disability to be assigned, symptoms indicating 
moderate hip disability must be approximated.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

In general, the medical evidence of record as to the 
veteran's right femur fracture may be characterized as 
involving radiographic evidence of a healed fracture at the 
mid shaft with a small bony outgrowth and osteoarthritis of 
the right hip joint with pain on motion, but with full range 
of motion on testing.  These manifestations were shown on VA 
examination in December 2000.  The Board places great weight 
on the December 2000 examination report for several reasons: 
it is recent [see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)]; the examination was performed by a physician who had 
reviewed his claims folder; and the examination was scheduled 
specifically in response to a request concerning specific 
information concerning the severity of the veteran's service-
connected disability.  These recent findings, moreover, are 
corroborated by the prior clinical evidence of record, which 
show identical objective findings on X-ray and range of 
motion study.  There is no medical evidence to the contrary.  

The Board observes that the veteran alleged at his August 
2001 hearing that he experienced recurrent hip joint 
dislocations during symptomatic flare ups which occurred when 
he walked and used his right leg for approximately a half-
hour.  However, the veteran's statements to this effect are 
simply not corroborated in the medical records.  There is no 
record showing treatment for reduction of a right hip 
dislocation and no indication in the evidence that he ever 
had a history of such a condition.  

It is now well-established that as a layperson, the veteran 
is not qualified to render medical opinions regarding matters 
calling for specialized medical knowledge.
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). The Board 
therefore finds that the veteran's testimony to the effect 
that he suffers from recurrent right hip dislocations is not 
competent.

In determining whether the veteran's femur fracture residuals 
are productive of moderate hip disability, the Board is of 
course mindful of the above clinical evidence which appears 
to identify little if any actual functional loss related to 
the femur fracture.  The Board notes, however, that the 
veteran does have a well-established record of recurrent 
complaints hip joint pain.  Moreover, an August 1998 X-ray 
study revealed right hip irregularities and joint space loss 
in the right acetabulum, which was described as indicative of 
"moderate" degenerative joint disease of the right hip.  

After have taken into consideration the medical and other 
evidence of record, the Board has determined that the 
evidence is in equipoise as to whether moderate hip 
disability is present.  Accordingly, the Board will apply the 
benefit of the doubt rule and assign a 20 percent rating for 
the veteran's service-connected right femur fracture 
residuals under Diagnostic Code 5255.  See 38 C.F.R. 
§§ 3.102, 4.3 (2001).  

The Board, after careful review of the record, is unable to 
assign a disability rating in excess of 20 percent under 
Diagnostic Code 5255.  That is, symptomatology relating to 
the veteran's right femoral fracture residuals with right hip 
disability and arthritis do not more closely approximate the 
criteria for a 30 percent rating, which requires marked hip 
disability.

The Board notes that "marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous."  See WEBSTER'S 
NEW WORLD DICTIONARY, Third College Edition (1988), page 828.  
By that standard, the veteran's service-connected right femur 
fracture with right hip disability and arthritis are not 
marked, i.e. noticeable.  Although there appears to be some 
shortening of the right leg, the medical evidence does not 
indicate that such is obviously noticeable.  The December 
2000 examination report described the leg length discrepancy 
as being only 1 centimeter, and the difference in muscle 
circumference as being only 1 centimeter in the quadriceps 
and only 3/4 centimeters in the gastrocnemius, indicating only 
a minimal degree of difference.  In addition, the veteran's 
gait features a slight limp to his left.  To the extent that 
there is any marked disability of the veteran's right lower 
extremity, this appears from the clinical findings to be due 
to his service-connected right knee disability.  Indeed, the 
most recent medical evidence, in April 2001, stated that the 
veteran wore a brace on his right knee.  This evidence is 
consistent with other recent outpatient treatment records, 
which indicate that the bulk of the veteran's complaints had 
to do with the right knee, not the right hip.  As indicated 
above, to factor any right knee pathology into this 
discussion would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2001)   

Accordingly, for the reasons and bases expressed above the 
Board believes that the schedular criteria for a 30 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5255 have not 
been met or nearly approximated in that marked right hip 
disability has not been demonstrated.

Diagnostic Code 5255 further indicates that impairment of the 
femur is rated 60 percent disabling with a fracture of the 
surgical neck of the femur, with a false joint.  A 60 percent 
rating is also assigned for a fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weightbearing preserved with the aid of a brace.  
An 80 percent rating is assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  In short, none of this 
pathology has ever been demonstrated,
and the veteran himself does not contend that such exists.

The Board observes that the fracture has been consistently 
been shown to have been healed, as evidenced by radiographic 
findings, and no competent medical examiner has indicated 
otherwise.  None of the criteria for the assignment of a 60 
percent or greater disability rating have been met.

ii. DeLuca considerations

The veteran has complained of right hip pain which impairs 
his function.  As described above, the provisions of 38 
C.F.R. § 4.40 and 4.45 in essence allow for the assignment of 
additional disability for functional loss due to pain.  See 
also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

As to disablement from pain, the Board observes that the 
December 2000 VA examiner specifically noted that although 
the veteran complained of pain on range of motion testing, 
the veteran still had full overall range of motion present in 
his right hip.  The evidence further indicates that the right 
hip pain did not appear to be productive of any grossly 
debilitating limitation of motion.  There is little if any 
evidence of other functional limitations such as weakness, 
incoordination, fatigability and the like due to the healed 
femur fracture.  As noted above, it appears that the majority 
of the veteran's complaints have been medically associated 
with his service-connected right knee disability.  The Board 
is hard pressed to identify any functional loss which would 
allow for the assignment of a disability rating higher than 
20 percent under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 (2001).  
In short, any functional limitations caused by the veteran's 
service-connected hip disability are de minimus and, even 
with the application of the DeLuca factors, do not 
approximate the pathology associated with higher disability 
ratings. 

iii. Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 20 percent rating may be assigned for 
the veteran's service-connected right femur residuals under 
Diagnostic Code 5255.  The appeal is allowed to that extent.


ORDER

An increased evaluation to 20 percent for service-connected 
residuals of a right femur fracture with a right hip 
disability and arthritis is granted, subject to applicable 
law and regulations governing the award of VA benefits.



REMAND


2.  Entitlement to an increased evaluation for service-
connected arthritis of the right knee, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for service-
connected arthritis of the lumbar spine, currently rated as 
10 percent disabling.

A July 2001 RO rating decision addressed the issue of 
entitlement to increased disability ratings in excess of the 
10 percent ratings currently assigned to both the veteran's 
service-connected right knee disability and his lumbar spine 
disability.  In the rating decision, the RO confirmed and 
continued the 10 percent ratings assigned to each 
aforementioned disability.  Notice of that decision was sent 
to the veteran in correspondence dated in July 2001.  The 
veteran's Notice of Disagreement addressing these issues was 
received several days afterward in July 2001.  A review of 
the record, however, does not indicate that a Statement of 
The Case was furnished thereafter by the RO to the veteran in 
response to his timely Notice of Disagreement.
  
The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  Under these circumstances, the RO  must furnish the 
veteran with a Statement of the Case as to the increased 
rating issues for his service-connected right knee and low 
back disabilities.  Under the Court's jurisprudence, the 
Board is obligated to remand this issue.  See Godfrey, supra; 
see also Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, as to the issues of 
entitlement to increased evaluations for 
arthritis of the right knee and arthritis 
of the lumbar spine.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect an appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals






 

